1                                                       JS-6
2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   ROBERT LEE JENKINS, JR.,        Case No. CV 18-9026 ODW (SS)

12                  Petitioner,

13        v.                                      JUDGMENT
14   ON HABEAS CORPUS,

15                  Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions
18   and Recommendations of United States Magistrate Judge,
19
20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22
     DATED: April 18, 2019
23

24                                        OTIS D. WRIGHT, II
                                          UNITED STATES DISTRICT JUDGE
25

26

27

28
